Citation Nr: 1548701	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-37 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral metatarsalgia and pes planus, to include as secondary to the service-connected low back disability.

2.  Entitlement to service connection for right knee condition, to include as secondary to the service-connected low back disability.

3.  Entitlement to service connection for left knee condition, to include as secondary to the service-connected low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from December 2003 to October 2004, with additional reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.

The Board remanded the claim in August 2014 and January 2015 for further development and consideration. 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.


FINDING OF FACT

Bilateral metatarsalgia and pes planus, a right knee condition, and a left knee condition were not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's claimed disabilities to service or to the service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral metatarsalgia and pes planus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

2.  The criteria for establishing service connection for a right knee condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for establishing service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  VCAA notice was provided by letters dated  in June 2008 and September 2014.  The claims were readjudicated in a November 2014 supplemental statement of the case.  Accordingly, any defect with respect to timing of the notice is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Concerning the duty to assist, the record includes service treatment records (STRs), private treatment records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, and hearing testimony.  

The Veteran was afforded a hearing before the undersigned VLJ in August 2013, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, his symptomatology, and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary. 

The Board remanded the claims in August 2014 and January 2015 to obtain additional treatment records and schedule the Veteran for an examination.  Treatment records were requested, and a VA examination was conducted.  The agency of original jurisdiction has substantially complied with the August 2014   and January 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  




II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more   during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred  in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.    § 3.310(a).  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However,     VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at       any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  Temporary or intermittent flare-ups of symptoms of  a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).

The Board also notes that in cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b);       38 C.F.R. § 3.304(d).  Although Section 1154(b) lowers the evidentiary burden for establishing the presence of a disease or injury in service, it does not negate the need for medical evidence of a current disability and medical evidence of a nexus between a current disability and active service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's STRs are negative for any findings, complaints or treatment of a foot or knee condition.  

In a January 2007 VA treatment note, the Veteran complained of bilateral foot and right knee pain.  Subsequent treatment notes also reveal complaints of bilateral knee pain.  A February 2007 VA podiatry note reveals that the Veteran presented for a foot pain evaluation for orthotics.  Pes cavus was diagnosed.  In a July 2007 VA podiatry note, the Veteran presented with generalized aching in the feet and legs when standing for a short period of time, and that he has had this problem for two  to three years.  The diagnosis was mild functional pes planus.  

A bilateral knee magnetic resonance imaging (MRI) conducted in July 2008 diagnosed mild low-grade chondromalacia primarily involving the medial and lateral joint compartments.  In July 2008, the Veteran was referred for VA physical therapy for bilateral knee and foot pain.  He denied any injuries or trauma.  In a VA treatment note dated in April 2009, the Veteran stated that he has had foot pain for years since being in the military.  The only shoes he can wear are his combat boots.  He has had some success with custom orthotics but was still having pain.  The diagnosis was metatarsalgia.  

During his hearing in August 2013, the Veteran testified that he did not sustain a specific injury to his feet or knees during service but that these current conditions were caused by his service-connected low back disability.  

A VA examination was conducted in September 2014.  The Veteran reported that he was knocked down for a couple of minutes in September 2004 while deployed  in Iraq when a blast hit a building and part of the building collapsed and knocked him out.  When he woke up he had pain in his back, knees and feet and he has had constant pain ever since.  The foot pain gets better with shoe inserts.  The examiner opined that the Veteran's current bilateral mild pes planus is not due to his service-connected lumbar spine disability.  The examiner noted that medical literature does not support that pes planus is caused by lumbar strain and the Veteran's STRs do not mention pes planus.  The examiner also stated that the Veteran did not have a disability of either knee.  

An addendum opinion was provided in October 2014.  The examiner opined that the Veteran's current bilateral foot condition/pes planus is less likely as not related to his military service.  The examiner explained that the Veteran entered active service in December 2003 and was released service in October 2004.  Available STRs do not mention pes planus and Veteran's pes planus was diagnosed subsequent to service. 

Another addendum opinion was provided in April 2015.  The examiner noted that the Veteran's claimed knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also opined that his claimed knee disorder was less likely than not due to, the result of, or permanently worsened by service-connected low back disability.  The examiner also stated that the Veteran's bilateral foot disability was less likely as not permanently worsened beyond the natural progression by the condition.  The examiner noted that scientifically-based medical literature does not associate disorders of the back with disorders of the feet or knees on a causal or permanent worsening basis.  The examiner explained that review of the scientifically-based medical literature does not support an association between a back disorder, even with radiculopathy and an antalgic gait, and disorders of the feet or knees, on a causal or permanent worsening basis.  The examiner further stated that the Veteran entered military service without pre-existing disorders of the feet or knees.  The Veteran was not evaluated for complaints or injuries to his feet or knees while in active military service or within a year of leaving military service.  

The Board finds highly probative the VA opinions regarding service connection that are of record.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board also notes that the Veteran has been awarded combat decorations including the Combat Infantryman Badge (CIB).  The Board accepts the statements that the Veteran had pain in his knees and feet after a building collapse following a blast in Iraq as true despite the absence of contemporaneous records and his earlier contradictory statements made for this appeal and to several physicians for medical treatment that he sustained no injuries to his knees and feet in service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In this case, the VA examiner considered the Veteran's report of experiencing knee and foot pain after a blast hit a building and part of the building collapsed and knocked him out; and that when he woke up he had pain in his back, knees and feet with constant pain ever since.  However, despite that contention, the VA examiner concluded that the Veteran's bilateral knee and foot complaints are not related to service.  The examiner reviewed the claims file and provided adequate rationale for the conclusions reached; thus, the opinions may be relied on by the Board.  There is    no competent medical opinion to the contrary.

Moreover, as arthritis was not shown in service or within one year following discharge from service, the presumptive provisions of 38 C.F.R. § 3.307, 3.309 are not for application, nor are the provisions of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1340. 

To the extent that Veteran believes that he has current bilateral foot and bilateral knee disabilities that are related to in-service combat, or to his service-connected low back disability, the etiology of such disorders is not a matter capable of lay observation, and requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence    to testify as to symptoms but not to provide medical diagnosis).  Accordingly, the Veteran's opinion concerning the diagnosis or etiology of the claimed bilateral    foot and bilateral knee disorders is not a competent medical opinion.  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In summary, arthritis of the feet and knees was not shown in service, and the most probative evidence of record is against a finding that the Veteran's claimed knee and feet conditions are related to service or caused or aggravated by the service-connected low back disability.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral metatarsalgia and pes planus is denied.

Entitlement to service connection for a right knee condition is denied.

Entitlement to service connection for a left knee condition is denied.  


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


